         Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 1 of 22




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY K. BOLEY, et al.                           : CIVIL ACTION
                                                :
                      v.                        : NO. 20-2644
                                                :
UNIVERSAL HEALTH SERVICES,                      :
INC., et al.                                    :


                                      MEMORANDUM
KEARNEY, J.                                                                       March 8, 2021

       Three participants in their former employer’s defined contribution plan are suing the

plan’s fiduciaries for allegedly breaching fiduciary duties owed to them under ERISA. The three

plan participants move to certify and represent a class of over 60,000 active participants. The

plan participants invested in different funds but focus their allegations on the fiduciaries

allegedly retaining more expensive and underperforming funds despite the availability of lower

cost funds, failing to monitor excessive record keeping and administrative fees and costs relative

to similar plans, offering an excessively expensive menu of investment options, and failing to

monitor their appointees. We denied the fiduciaries’ partial motion to dismiss four months ago.

       The fiduciaries now oppose class certification arguing individualized defenses under

ERISA section 404(c), potentially differing limitations periods, and the three participants’

investments in different funds render the participants atypical and the defenses create issues

unable to be resolved on a class-wide basis. Following discovery, we find the three participants

may proceed in representing a class of current and former plan participants. We agree with the

persuasive reasoning from courts around the country rejecting the fiduciaries’ arguments at this

stage. We grant the three participants’ motion for class certification.
         Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 2 of 22




I.     Background

       Universal Health Services, Inc. sponsors the Universal Health Services, Inc. Retirement

Savings Plan (“Plan”), a defined contribution plan under which its qualified employees can

invest a portion of their paycheck in one or more of thirty available investment options.

Universal Health Services matches a portion of those contributions. 1 Universal Health Services

and its Investment Committee appointed by the Board of Directors serve as the Plan’s fiduciaries

and administrators. 2 The fiduciaries must administer the Plan under Congress’ mandates in the

Employee Retirement Income Security Act of 1974 (“ERISA”). 3

       The Plan had 60,018 active participants in 2018 with 41,872 holding active account

balances. 4 The Plan had net assets totaling over $1.9 billion. 5 From June 5, 2014 through at least

last month, the Plan offered participants a menu of thirty-seven investment options including

some offered for a limited time. 6

       Former Universal Health Services employees Mary Boley, Kandie Sutter, and Phyllis

Johnson (“Participants”), on behalf of the Plan and a purported class of similarly situated Plan

participants and beneficiaries, sue Universal Health and its Investment Committee (the

“Fiduciaries”) under ERISA. The Participants allege the Fiduciaries breached their fiduciary

duties, including by: (1) retaining a suite of thirteen expensive and underperforming actively

managed target date funds despite the availability of lower cost, passively managed index funds;

(2) failing to monitor the excessive recordkeeping fees and administrative costs charged to Plan

participants relative to other similarly large plans; (3) offering an excessively expensive menu of

investment options; and (4) failing to monitor the Committee’s appointees. 7 The Participants are

either current or former Plan participants: Ms. Boley invests in the Fidelity Freedom K 2050

target date fund; Ms. Sutter invests in the Fidelity Freedom K 2025 target date fund, the Fidelity



                                                 2
         Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 3 of 22




Contrafund, the Fidelity Managed Income Portfolio II, the PIMCO Total Return Fund, and the

MetWest Total Return Bond Fund; and Ms. Johnson invested in the Fidelity Freedom K 2045

target date fund. 8

        The Fiduciaries, largely relying on the Supreme Court’s recent decision in Thole v. U.S.

Bank, N.A., 9 moved to partially dismiss the Participants’ claims several months ago arguing they

lacked constitutional standing to pursue claims relating to alleged losses in discrete investments

they never selected. 10 We denied the Fiduciaries’ motion after finding Thole to be of limited

relevance in the context of defined contribution plans. 11 We found the Participants plead

individualized injury – and therefore standing – with respect to each of their claims. 12 The

Participants invested in one of the allegedly imprudent investments in target date funds 13 We

further found their remaining claims involved the Fiduciaries’ decision-making processes

impacting all Plan participants. 14

II.     Analysis

        The Participants move under Federal Rule of Civil Procedure 23(a) and 23(b)(1) to

certify a class of “[a]ll participants and beneficiaries in [the Plan] at any time on or after June 5,

2014 to the present (the “Class Period”), including any beneficiary of a deceased person who was

a participant in the Plan at any time during the Class Period.” 15 The Participants must satisfy the

four requirements of Rule 23(a) and the requirements of either Rule 23(b)(1), (b)(2), or (b)(3).

We may grant class certification if, “after a rigorous analysis,” we are satisfied the Participants

established each of the Rule’s requirements by a preponderance of the evidence. 16

        A.      The Class satisfies the Rule 23(a) requirements.

        Under Rule 23(a), a class may be certified only if “(1) the class is so numerous that

joinder of all members is impracticable; (2) there are questions of law or fact common to the



                                                  3
         Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 4 of 22




class; (3) the claims or defenses of the representative parties are typical of the claims or defenses

of the class; and (4) the representative parties will fairly and adequately protect the interests of

the class.” 17 The Participants argue they meet Rule 23(a) because the: (1) Plan consisted of over

60,000 participants during the class period; (2) same overarching questions of law and fact apply

to all Plan participants’ claims; (3) Participants suffered the same or similar injuries the Plan

participants did; and (4) class counsel will adequately represent the interests of all Plan

participants. 18 The Fiduciaries do not dispute the putative Class satisfies the numerosity and

adequacy requirements but argue the Participants’ claims are neither common nor typical of the

claims of the putative Class for three reasons: (1) the claims of the Participants and putative

Class are subject to individualized defenses available to fiduciaries under section 404(c) of

ERISA; (2) individualized factual determinations will be required to determine whether the

claims are untimely under ERISA’s statute of limitations; and (3) the Participants only invested

in a few of the investment options available to the Plan. We conclude the putative Class satisfies

the requirements of Rule 23(a).

               a.      The Class satisfies the numerosity requirement.

       Rule 23(a)(1) requires a proposed Class be “so numerous that joinder of all members is

impracticable.” 19 While no threshold number is required, “a plaintiff in this circuit can generally

satisfy Rule 23(a)(1)’s numerosity requirement by establishing ‘that the potential number of

plaintiffs exceeds 40.’” 20 The Plan’s Form 5500 demonstrates it had 60,108 active participants as

of 2018; 41,872 of those participants had active account balances. 21 The Fiduciaries do not

dispute the putative Class satisfies the numerosity requirement. We agree it satisfies the

requirement.




                                                 4
         Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 5 of 22




                b.      The Class satisfies the commonality requirement.

        Rule 23(a)(2) requires a plaintiff demonstrate “there are questions of law or fact common

to the class.” 22 This requirement is satisfied if the proposed class members “share at least one

question of fact or law with the grievances of the prospective class.” 23 “A complaint’s mere

recital of questions that happen to be shared by class members is ‘not sufficient to obtain class

certification.’” 24 Commonality instead requires the plaintiff to demonstrate the class members

“have suffered the same injury.” 25

        The Participants satisfy the commonality requirement. They allege the Fiduciaries

breached their duties to the Plan by, among other things, allowing excessive recordkeeping and

administrative costs to be charged to Plan participants, retaining high-cost actively managed

funds as investments despite the availability of low-cost index funds, and failing to have a

prudent investment evaluation process. 26 All Plan participants chose from the same menu of

investment options and paid the same administrative and recordkeeping fees. Many common

questions of law and fact will drive the resolution of the litigation. The alleged Plan-wide

conduct further impacted all Plan participants in a similar way, for example, through the payment

of excessive fees. 27

                c.      The Class satisfies the typicality requirement.

        Rule 23(a)(3) requires a plaintiff demonstrate “the claims or defenses of the

representative parties are typical of the claims or defenses of the class.” 28 The typicality

requirement “ensur[es] that the class representatives are sufficiently similar to the rest of the

class . . . so that certifying those individuals to represent the class will be fair to the rest of the

proposed class.” 29 To determine whether the requirement has been met, we focus on “the

similarity in the legal theory and legal claims; the similarity of the individual circumstances on



                                                  5
         Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 6 of 22




which those theories or claims are based; and the extent to which the proposed representative

may face significant or atypical defenses to her claims.” 30

        The similarity between the legal theory and legal claims asserted by the Participants and

the proposed class “does not have to be perfect.” 31 The claims must instead be “typical, in

common-sense terms, of the class, thus suggesting that the incentives of the plaintiffs are aligned

with those of the class.” 32 There likewise need not be complete overlap in the individual factual

circumstances underlying the legal claims but “just enough…so that maintaining a class action is

reasonably economical and the interests of the other class members will be fairly and adequately

protected in their absence.” 33 Our Court of Appeals explained “even relatively pronounced

factual differences will generally not preclude a finding of typicality where there is a strong

similarity of legal theories.” 34

        In Schering Plough, our Court of Appeals explained “there is no doubt” a plan participant

bringing ERISA breach of fiduciary duty claims on behalf of a plan met this threshold of legal

and factual similarity. 35 Not only did the plan participant have legal claims identical to those of

the proposed class, but the “basic factual circumstances supporting those claims – namely,

defendants’ conduct, [plaintiff’s] participation in the [p]lan, and her investment in [the

challenged stock] – are shared by the rest of the proposed class.” 36 Judge Bartle similarly found

the participant met the typicality requirement in an ERISA breach of fiduciary duty action

despite the fact the sole plaintiff signed a release barring her recovery for part of the proposed

class period. 37 Judge Bartle explained “[w]hile [plaintiff’s] specific claim may occur over a

shorter or different time period than other class members’ claims, there is a ‘strong similarity of

legal theories’ based on a single ‘course of conduct.’” 38 Consistent with this reasoning, courts in




                                                 6
         Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 7 of 22




other circuits have found the typicality requirement satisfied in analogous ERISA cases

challenging fiduciaries’ conduct and decision-making processes. 39

        The Fiduciaries argue the Participants have not shown the requisite commonality and

typicality for three reasons. They initially argue, relying heavily on the Court of Appeals for the

Fifth Circuit’s decision in Langbecker v. Electric Data Systems Corporation, 40 the “potential

applicability of the individualized defense under Section 404(c) renders class certification

inappropriate.” 41 Section 404(c) provides an affirmative defense to fiduciaries under certain

circumstances:

        (1)(A) In the case of a pension plan which provides for individual accounts and permits a
        participant or beneficiary to exercise control over the assets in his account, if a participant
        or beneficiary exercises control over the assets in his account (as determined under
        regulations of the Secretary)—
        …
        (ii) no person who is otherwise a fiduciary shall be liable under this part for any loss, or
        by reason of any breach, which results from such participant’s or beneficiary’s exercise
        of control,…” 42

        The Fiduciaries overstate the significance of Langbecker. The Court of Appeals for the

Fifth Circuit vacated and remanded the district court’s grant of class certification in an ERISA

breach of fiduciary duty case brought on behalf of a plan because the district court, “[f]astening

on the directive suit characterization” of the action, categorically found the section 404(c)

defense inapplicable to a suit brought on behalf of a plan as a whole. 43 The court of appeals in

Langbecker did not hold, as the Fiduciaries contend, the potential applicability of section 404(c)

automatically defeats commonality or typicality, but instead found it improper that the lower

court “incorrectly eliminated the Section 404(c) defense from its evaluation of the suitability…of

class treatment” altogether. 44

        Since Langbecker, courts in our Circuit have consistently found the potential applicability

of the section 404(c) defense does not defeat class certification because, if applicable, the

                                                  7
         Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 8 of 22




defense would defeat claims on a class-wide basis. 45 In Stanford, for example, Judge Yohn

rejected the argument section 404(c) precluded class certification in an ERISA case brought on

behalf of a plan challenging specific transactions made by the fiduciaries. 46 Judge Yohn first

found this defense would not be unique to the class representative because “[i]t seems clear that

the 404(c) defense, if applicable, would presumably work to defeat the claims of the class as a

whole.” 47 Judge Yohn further found an analysis into 404(c) would not result in individualized

inquiries explaining, “because the Section 404(c) defense, appears to apply, if at all, on a class-

wide basis, adjudication of a Section 404(c) defense in a class action setting seems quite

appropriate.” 48 In Zhu v. Schering Plough Corporation, Judge Hayden similarly rejected the

theory a putative class could not be certified under Rule 23(b) due to the section 404(c) defense

because, if the fiduciaries raised the defense, it would not be unique to the named plaintiffs and

instead would apply to all class members, “given that it is clearly [d]efendants’ position in this

case that they bear no responsibility for the [p]lan losses at issue here in light of the control

[p]lan participants exercised over the investment of their accounts in [the challenged ] stock.” 49

       Other district courts have likewise concluded the potential applicability of the section

404(c) defense does not defeat commonality or typicality where the claims “focus on defendants’

actions towards the [p]lan, and whether those actions were prudent,” rather than on “individual

investment patterns.” 50 In Brieger v. Tellabs, Inc., Judge Kennelly found the section 404(c)

defense did not render plan participants’ claims regarding fiduciaries’ allegedly imprudent

management of a plan’s investments atypical because the defense would not be unique to the

claims but would apply to the plan as a whole. 51 Judge Kennelly also discussed the limited

significance of Langbecker, explaining it only suggested the availability of section 404(c)

defenses “should have some bearing on class certification” and did not regard the possibility of



                                                 8
         Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 9 of 22




section 404(c) defenses “as [a] barrier[] to typicality in suits brought under Section 502(a)(2) of

ERISA.” 52 Judge Lungstrum in In re YRC Worldwide Inc. ERISA Litigation similarly “joined

what appears to be every other court that has addressed this issue” in concluding the section

404(c) defense does not defeat typicality or class certification generally for breach of fiduciary

duty claims alleging plan fiduciaries acted imprudently in managing the plan’s investments. 53

       Consistent with several district court decisions after Langbecker, we also conclude the

potential applicability of the section 404(c) defense does not defeat commonality or typicality.

The claims here focus on Fiduciaries’ plan-wide conduct rather than on the investment decisions

of individual plan participants. The evidence required to establish the applicability of the section

404(c) defense likewise hinges on the Plan rather than on individual Plan participants. The

defense would not be unique to the Participants or other Class members and instead would apply

to defeat the claims on a class-wide basis.

       The Fiduciaries next argue the individualized inquiry into whether the claims of the

Participants or those of the putative Class are time-barred precludes class certification. 54 A

plaintiff cannot bring suit under ERISA alleging breach of fiduciary duties after the earlier of

(1) six years after the last action constituting a breach or violation or (2) three years after the

earliest date on which the plaintiff had “actual knowledge” of the breach or violation. 55 The

Fiduciaries contend some of the Participants’ deposition testimony suggests receipt of Plan-

related communications before filing suit.        The Fiduciaries then argue claims of some

Participants or putative Class members could be barred by the statute of limitations.

       Courts have rejected this theory under similar circumstances, finding statute of

limitations issues to be common to putative class members and therefore capable of class-wide

resolution. In Henderson v. Emory University, for example, Judge Pannell, Jr. rejected the



                                                 9
        Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 10 of 22




fiduciaries’ theory individualized statute of limitations inquiries defeated commonality based on

proof some named plaintiffs received disclosures with plan-related information over three years

before they filed suit. 56 Judge Pannell, Jr. found instead the statute of limitations presented

common inquiries, for example, “whether the disclosures that the [fiduciaries] point to – which

appear to be materials made available to the [p]lans’ participants generally – did, in fact, provide

a given plaintiff or class member with ‘actual knowledge’ of the claims.” 57 Judge Pannell further

explained even assuming the statute of limitations raised some individualized inquiries, it “does

not negate the many other common issues” present in cases alleging fiduciaries breached their

duties on a plan-wide basis. 58 Judge Eagles in Clark v. Duke University similarly found statute of

limitations inquiries could be common to putative class members based on plan-wide

communications providing actual knowledge of alleged breaches of fiduciary duties. 59 Even if

individual statute of limitations questions existed, they could only limit damages rather than

preclude them entirely and could not outweigh the “abundance of common legal and factual

questions” presented by the claims. 60

       Since Henderson and Clark, however, the Supreme Court in Intel Corporation

Investment Policy Committee v. Sulyma clarified the “actual knowledge” needed to trigger the

statute of limitations under Section 1113 of ERISA. 61 In Sulyma, the Court held actual

knowledge is not the same as constructive knowledge and therefore “requires more than

evidence of disclosure alone.” 62 The Court explained disclosure of information to the plaintiff “is

no doubt relevant in judging whether he gained knowledge of that information,” but to meet the

actual knowledge standard, “the plaintiff must in fact have become aware of that information.” 63

We are not yet aware of any decisions applying Sulyma in the class certification context.




                                                10
         Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 11 of 22




        We conclude the Fiduciaries cannot defeat class certification based solely on their

speculative theory individualized statute of limitations issues may arise as to the Participants or

putative Class members. 64 The Fiduciaries establish only the Participants received or had access

to Plan-wide communications. 65 This is insufficient under Sulyma to demonstrate statute of

limitations issues exist or they will become a major focus of the litigation. Even if such issues do

arise, they likely cannot defeat the many common legal and factual issues described above

underlying the Participants’ claims based on plan-wide conduct.

        The Fiduciaries finally argue the Participants’ claims are atypical of the claims of

putative Class members because the Participants only invested in a few of the many investment

options available to Plan participants. 66 The Fiduciaries’ argument misses the mark. The focus of

the Participants’ claims is on the Fiduciaries’ conduct as to all Plan participants rather than about

the individual investment choices made by Participants and putative Class members. As we

explained in our decision denying the Fiduciaries’ motion for partial dismissal, the Participants’

claims primarily involve allegedly imprudent decision-making processes as to the Plan as a

whole. The Participants’ claims, challenging uniform conduct across the Plan, are typical of the

claims of putative Class members. The varying choices of the Participants and putative Class

members may result in varying levels of recovery, but that inquiry is beyond the scope of class

certification. 67

        The putative Class meets the commonality and typicality requirements of Rule 23(a).

                    d.   Class counsel and the Participants will adequately represent the Class
                         members.

        Rule 23(a)(4) requires class representatives “will fairly and adequately protect the

interests of the class.” 68 “Class members are adequately represented if class counsel is qualified

to represent the class and the interests of the class representatives are not in conflict with the

                                                 11
         Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 12 of 22




interests of the class members.” 69 The Fiduciaries do not dispute the qualifications of Class

counsel. Mark Gyandoh, James Miller, and their respective law firms Capozzi Adler, P.C. and

Shepherd Finkelman Miller & Shah, LLP have competently represented the Participants in this

case thus far by actively engaging in motions practice and discovery. They further have

extensive experience in litigating ERISA class actions in this Circuit and throughout the

country. 70 As discussed in our analysis of typicality, the Participants’ interests and incentives

align with those of the proposed Class members. The Participants satisfy this requirement.

        B.     The Class satisfies Rule 23(b)(1).

        Having determined the proposed Class meets all the Rule 23(a) requirements, we next

determine whether the proposed Class falls into one of the categories outlined in Rule 23(b). The

Participants seek class certification under Rule 23(b)(1), which allows us to certify a class if

“prosecuting separate actions by or against individual class members would create a risk of:

        (A) inconsistent or varying adjudications with respect to individual class members that
            would establish incompatible standards of conduct for the party opposing the class;
            or

        (B) adjudications with respect to individual class members that, as a practical matter,
            would be dispositive of the interests of the other members not parties to the
            individual adjudications or would substantially impair or impede their ability to
            protect their interests.” 71

Both types of class actions under Rule 23(b)(1) are “designed to prevent prejudice to the parties

arising from multiple potential suits involving the same subject matter.” 72 Our Court of Appeals

explained breach of fiduciary duty claims brought under section 502(a)(2), like those asserted

here, are “paradigmatic examples of claims appropriate for certification as a Rule 23(b)(1)

class.” 73

        The Participants argue certification under Rule 23(b)(1) is proper because the focus of the

litigation is on the Fiduciaries’ uniform treatment of Plan participants and allowing separate

                                                12
        Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 13 of 22




actions to proceed would create inconsistent standards for the Fiduciaries and would

substantially impair the interests of other class members. 74 The Fiduciaries argue, relying on the

Supreme Court’s decision in Wal-Mart Stores v. Dukes, 75 certification under Rule 23(b)(1) is

improper because the Participants and putative Class seek individual monetary relief. 76 We

conclude Dukes does not apply to these facts and class certification is proper under Rule

23(b)(1).

       The Fiduciaries overstate Dukes by arguing all classes seeking individualized monetary

claims can only be brought under Rule 23(b)(3). In Dukes, the Supreme Court held putative class

members’ claims for backpay in a Title VII case had been improperly certified under Rule

23(b)(2) – not Rule 23(b)(1) – because Rule 23(b)(2) “applies only when a single injunction or

declaratory judgment would provide relief to each member of the class” and it consequently

“does not authorize class certification when each class member would be entitled to an

individualized award of monetary relief.” 77 The Court held certification under Rule 23(b)(3) to

be proper because “the procedural protections attending the [Rule 23](b)(3) class….are missing

from [Rule 23](b)(2).” 78

       Even assuming the Court’s holding in Dukes extended to class certification under Rule

23(b)(1), we find it inapplicable because the Participants and putative Class members here do not

seek individualized monetary relief. Courts since Dukes have declined to extend its holding to

ERISA claims where, as here, recovery is being sought on behalf of a plan rather than at the

individual level. In Henderson, for example, Judge Pannell found class certification under Rule

23(b)(1) of ERISA breach of fiduciary duty claims because regardless of whether the logic of

Dukes extended to Rule 23(b)(1), “plaintiffs do not seek ‘individualized monetary damages,’ but

recovery for losses to the [p]lans as a whole.” 79 In Jacobs v. Verizon Communications, Judge



                                                13
        Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 14 of 22




Gardephe recently certified a Rule 23(b)(1) class in an analogous ERISA case brought on behalf

of a plan, and in doing so, expressly rejected defendants’ objection certification was improper

because the class members sought individualized damages. 80 In the report and recommendation –

adopted by Judge Gardephe in its entirety – Magistrate Judge Lehrburger explained:

       These arguments have been floated before in other similar cases and soundly
       rejected. The principal flaw in [d]efendants’ argument is a misapprehension of the
       nature of an ERISA class action case such as this one. Regardless whether
       damages and/or injunctive relief are sought, the named [p]laintiff brings suit in a
       derivative capacity seeking relief on behalf of the [p]lan….[T]he fact that
       damages awarded to the [p]lan may provide plaintiffs with an indirect benefit
       does not convert their derivative suit into an action for individual relief as
       [d]efendants seek to portray it. 81

       We agree with the reasoning in Henderson and Jacobs under analogous circumstances.

The Participants seek, in addition to injunctive and declaratory relief, compensatory damages for

losses to the Plan. If any damages are awarded, they would belong to the Plan in the first instance

rather than to Plan participants. The fact the Plan would subsequently distribute damages to Plan

participants does not convert the lawsuit into one where putative Class members are directly

seeking individualized monetary damages, as in Dukes.

       Having determined we are not barred from certifying the Class under Rule 23(b)(1), we

now must consider whether the putative Class otherwise meets the requirements of the Rule.

                      1.      Certification is appropriate under Rule 23(b)(1)(A).

       Our analysis under Rule 23(b)(1)(A) focuses on whether allowing separate actions would

create “inconsistent orders” or “unworkable standards” for the party opposing the class. 82

Certification under Rule 23(b)(1)(A) is appropriate “in cases where the party is obliged by law to

treat the members of the class alike…or where the party must treat all alike as a matter of

practical necessity.” 83 Courts have certified classes under Rule 23(b)(1)(A) in analogous cases

because “the nature of a defined contribution plan means a fiduciary must treat participants

                                                14
        Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 15 of 22




uniformly” and allowing individual actions to proceed could subject the fiduciaries to differing

standards of duty. 84 In Stanford, for example, Judge Yohn found certification appropriate under

Rule 23(b)(1)(A) for an ERISA breach of fiduciary duty action due to the potential for

inconsistent adjudications:

       When raising a plan-wide claim, a plaintiff is purs[u]ing a claim on behalf of the
       entire plan, which necessarily includes discrete accounts within the plan.
       Accordingly, if a court entertaining an individual account claim were to reach a
       different conclusion from a court entertaining a plan-wide claim, the fiduciaries
       would be left with incompatible orders concerning the same account. 85

       The breach of fiduciary duty claims alleged here raise similar concerns. The Participants

– on behalf of the Plan – generally allege the Fiduciaries mismanaged the Plan’s investments,

failed to monitor the decision-making process regarding investments, and allowed participants to

be charged excessive fees. If we allowed separate actions to proceed, the Fiduciaries could be

subject to varying and incompatible standards of conduct and liability. Class certification is

appropriate under Rule 23(b)(1)(A).

                      2.      Certification is also appropriate under Rule 23(b)(1)(B).

       The Advisory Committee Notes to Rule 23 confirm certification under Rule 23(b)(1)(B)

is typically appropriate in “an action which charges a breach of trust by an indenture trustee or

other fiduciary similarly affecting the members of a large class of security holders or other

beneficiaries, and which requires an accounting or like measures to restore the subject of the

trust.” 86 In Schering Plough, our Court of Appeals explained the requirement of Rule

23(b)(1)(B) would “clearly” be met in ERISA breach of fiduciary duty claims brought on behalf

of a plan because the claims “are based on defendants’ conduct, not…on unique facts and

individual relationships” and “[plaintiff’s] proofs regarding defendants’ conduct will, as a

practical matter, significantly impact the claims of other [p]lan participants and of employees



                                               15
          Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 16 of 22




who invested in the [challenged] [f]und.” 87 Judges in this District and elsewhere have

accordingly certified classes under Rule 23(b)(1)(B) in analogous ERISA breach of fiduciary

duty actions brought on behalf of plans. 88

         Our Court of Appeals’ reasoning in Schering Plough applies with equal force here. The

Participants’ claims focus on the Fiduciaries’ conduct in administering the Plan – which is

identical for all Plan participants – rather than the unique circumstances of each Plan participant.

Allowing individual participants to pursue separate actions would result in outcomes likely to be

dispositive of the interests of other Plan participants.

III.     Conclusion

         The Participants established their proposed Class meets the requirements of Rules 23(a)

and 23(b)(1) warranting class certification.




1
 P000129-30. Under our Policies, we require the parties submit an Appendix supporting a
motion for class certification. Ms. Boley, Ms. Sutter, and Ms. Johnson submitted an Appendix at
ECF Doc. No. 52, bates stamped P000001-332. Universal Health Services and its Investment
Committee submitted an Appendix at ECF Doc. No. 53-1, bates stamped Defs.’ Appx 333-961.
2
    P000139; P000292-95.
3
    P000139.
4
    P000002.
5
    P000025.
6
    Defs.’ Appx 339.
7
    ECF Doc. No. 18.
8
    P000298 ¶ 5; P000301 ¶ 5; P000304 ¶ 5; Defs.’ Appx. 339.
9
    140 S. Ct. 1615 (2020).
10
     ECF Doc. Nos. 20, 30, 33.

                                                  16
           Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 17 of 22




11
  Boley v. Universal Health Servs., Inc., No. 20-2644, 2020 WL 6381395, at *2-7 (E.D. Pa. Oct.
30, 2020).
12
     Id.
13
     Id. at *5.
14
     Id.
15
     ECF Doc. No. 52 at 1.
16
  Ferreras v. Am. Airlines, Inc., 946 F.3d 178, 183-84 (3d Cir. 2019) (quoting Wal-Mart Stores,
Inc. v. Dukes, 564 U.S. 338, 350-51 (2011)).
17
     Fed. R. Civ. P. 23(a)(1)-(4).
18
     ECF Doc. No. 52 at 15-24.
19
     Fed. R. Civ. P. 23(a)(1).
20
  Mielo v. Steak ‘n Shake Operations, Inc., 897 F.3d 467, 486 (3d Cir. 2018) (quoting Stewart v.
Abraham, 275 F.3d 220, 226-27 (3d Cir. 2001)).
21
     P000001-02.
22
     Fed. R. Civ. P. 23(a)(2).
23
  In re Schering Plough Corp. ERISA Litig., 589 F.3d 585, 597 (3d Cir. 2009) (quoting Baby
Neal v. Casey, 43 F.3d 48, 56 (3d Cir. 1994)).
24
     Mielo, 897 F.3d at 487 (quoting Dukes, 564 U.S. at 349-50).
25
   Id. (quoting Dukes, 564 U.S. at 349-50)); see also Ferreras, 946 F.3d at 185 (commonality
requires a plaintiff demonstrate “the capacity of a class-wide proceeding to generate common
answers apt to drive the resolution of the litigation”) (quoting Dukes, 564 U.S. at 350) (emphasis
in original).
26
     ECF Doc. No. 18 ¶¶ 22-50.
27
   See Schering Plough, 589 F.3d at 596-97 (finding commonality requirement met where named
plaintiff and proposed class shared many common questions including “whether defendants were
fiduciaries, whether defendants breached their duties to the Plan by failing to conduct an
appropriate investigation into the continued investment in Schering-Plough stock, … whether the
defendants in supervisory roles failed in their monitoring of the Investment Committee
Defendants; whether defendants failed to retain independent fiduciaries; and whether the Plan
suffered losses as a result of defendants’ breaches”); see also Stanford v. Flomex L.P., 263

                                                 17
           Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 18 of 22




F.R.D. 156, 166 (E.D. Pa. 2009) (“As plaintiff correctly points out, because the focus of each
count is squarely on the behavior of the fiduciary defendants, common questions of law and fact
exist as to each count regarding whether, and to what extent, defendants breached any fiduciary
duty or duties owed to plaintiff and members of the prospective class.”).
28
     Fed. R. Civ. P. 23(a)(3).
29
     Schering Plough, 589 F.3d at 597.
30
     Id. at 597-98.
31
     Id. at 598.
32
     Id. (quoting Beck v. Maximus, 457 F.3d 291, 295-96 (3d Cir. 2006)).
33
  Id. (citing Newton v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 259 F.3d 154, 182-85 (3d
Cir. 2001)).
34
  Baby Neal, 43 F.3d at 58; Stanford, 263 F.R.D. at 167 (“Typicality will generally be found to
exist when the named plaintiffs and the proposed class members ‘challenge[] the same unlawful
conduct.’”) (quoting Baby Neal, 43 F.3d at 58)).
35
     589 F.3d at 599.
36
     Id.
37
     Moore v. Comcast Corp., 268 F.R.D. 530, 535-538 (E.D. Pa. 2010).
38
     Id. at 538 (quoting Baby Neal, 43 F.3d at 58)).
39
   See, e.g., Clark v. Duke Univ., No. 16-1044, 2018 WL 1801946, at *5-7 (M.D.N.C. Apr. 13,
2018) (finding typicality requirement satisfied where “each named plaintiff’s claim and each
class member’s claim is based on the same events and legal theory—a breach of fiduciary duty
stemming from the defendants’ alleged disloyal and imprudent process for selecting,
administering, and monitoring the Plan’s recordkeepers and investments. The same is true of the
remedial theory, which is identical for the named plaintiffs and the class members.”) (internal
citations omitted); Henderson v. Emory Univ., No. 16-2920, 2018 WL 6332343, at *6 (N.D. Ga.
Sept. 13, 2018)) (“The plaintiffs have met their burden as to typicality. The class members’
claims are based on the same events and legal theories—breach of fiduciary duty in managing
and monitoring the Plans. Proof of the defendants’ alleged misconduct and the alleged harm
would be the same for each class member rather than turning on individual circumstances.”).
40
     476 F.3d 299 (5th Cir. 2007).
41
     ECF Doc. No. 53 at 12-19.


                                                  18
           Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 19 of 22




42
     29 U.S.C. § 1104(a).
43
     476 F. 3d at 305, 310-13.
44
     Id. at 313.
45
   Our Court of Appeals’ decision in In re Unisys Savings Plan Litig., 74 F.3d 420 (3d Cir. 1996)
highlights this point. See ECF Doc. No. 53 at 15. In Unisys, a class of plan participants appealed
the district court’s grant of summary judgment to the defendant on various issues, including on
the applicability Section 404(c) defense. 74 F.3d at 443-48. Our Court of Appeals vacated the
district court’s grant of summary judgment on this issue because it found the “record is
inadequately developed as to critical facts and demonstrates the existence of disputed material
facts as to whether the [p]lans fall within the statute’s coverage.” Id. at 446. The evidence our
Court of Appeals found to be missing involved the plans rather than individual plan participants.
See id. at 446-48. For example, the court found the defendant failed to provide sufficient factual
information regarding whether (1) the plans gave participants a wide array of investments; (2)
the information defendant disseminated to plan participants regarding their investments was
sufficient; (3) the plans gave their participants sufficient ability to make contributions and
transfers. See id. This underscores the applicability of the section 404(c) defense is capable of
class-wide resolution and does not turn on individual plan participants’ investment behavior.
46
     263 F.R.D. at 170-71.
47
     Id. at 170 (citations and quotations omitted).
48
   Id. at 170-71 (further noting that “courts have recognized that there is a problematic
inconsistency in contending both that 1) [d]efendants have a viable § 404(c) defense, which
would defeat the claims of the entire class; and 2) application of that defense is highly
individualized”) (citations and quotations omitted).
49
  No. 03-1204, 2008 WL 4510039, at *4-5 (D.N.J. Sept. 30, 2008) (quotations and citations
omitted).
50
   See Brieger v. Tellabs, Inc., 245 F.R.D. 345, 352 (N.D. Ill. 2007); George v. Kraft Foods
Global, Inc., 251 F.R.D. 338, 349-50 (N.D. Ill. 2008) (“It is simply not the case that the [c]ourt
will need to analyze whether each and every one of the 40,000 putative class members had
sufficient control over his or her [p]lan investments in order to decide whether defendants’
Section 404(c) defense ultimately has merit….The majority of the case law supports this view.”)
(internal citations and quotations omitted) (emphasis in original); Kanawi v. Bechtel Corp., 254
F.R.D. 102, 109-10 (N.D. Cal. 2008) (rejecting argument that the availability of the Section
404(c) defense defeated commonality because “the existence of a Section 404(c) affirmative
defense is an issue shared by many members of the class” and finding fiduciaries’ reliance on
Langbecker to be “misplaced”).
51
     Id. at 352-53.


                                                      19
           Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 20 of 22




52
     Id.
53
  No. 09-2593, 2011 WL 1303367, at *6 (D. Kan. Apr. 6, 2011) (“[I]t appears that every district
court to have addressed [the Section 404(c)] issue since Langbecker has held that the assertion of
a Section 404(c) defense does not defeat typicality (or otherwise bar certification), in large part
because the defense is not unique to the claims of certain plaintiffs or class members but
presumably would apply to all [p]lan participants.”) (collecting cases).
54
     ECF Doc. No. 53 at 20-21.
55
     29 U.S.C. § 1113.
56
     No. 16-2920, 2018 WL 6332343, at *5 (N.D. Ga. Sept. 13, 2018).
57
     Id.
58
     Id.
59
     No. 16-1044, 2018 WL 1801946, at *5-7 (M.D.N.C. Apr. 13, 2018).
60
     Id. at *6.
61
     140 S. Ct. 768, 776-77 (2020).
62
     Id. at 777.
63
     Id. (emphasis in original).
64
   See Ramos v. Banner Health, 325 F.R.D. 382, 390-91 (D. Colo. 2018) (“[B]etween the
weakness of [d]efendants’ factual record as to specifically what [named plaintiff] knew, and
when, and the uncertainty of the legal standard, [d]efendants have at most shown there is a
remaining dispute over this defense….The potential time-bar issue raised by [d]efendants is not
enough to defeat class certification, even as to [named plaintiff] individually, much less to defeat
certification overall.”) (emphasis in original); see also Henderson, 2018 WL 6332343 at *6
(“While the defendants also hypothesize that the putative class members may have had ‘actual
knowledge’ of their claims from other sources, that assertion is based on mere speculation and
therefore cannot defeat certification.”).
65
  ECF Doc. No. 53 at 20 (citing deposition testimony of Ms. Boley, Ms. Sutter, and Ms. Johnson
explaining they understood they had access to Plan-related information through a website or
mobile app and they received communications in the mail).
66
   ECF Doc. No. 53 at 21-22. We need not address the Fiduciaries’ argument the Participants
lack Article III standing to pursue claims regarding the particular funds they did not personally
invest in because we addressed – and rejected – this argument at length in denying the


                                                20
           Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 21 of 22




Fiduciaries’ motion to partially dismiss the Participants’ claims. See Boley, 2020 WL 6381395 at
*2-6.
67
   See Ramos, 325 F.R.D. at 391-93 (finding typicality requirement met despite differing
investment choices because the nature of plaintiffs’ claims “allege an overall failed process in
selecting, reviewing, and monitoring investments, rather than fiduciary failures particular to any
individual fund or funds”); Kanawi, 254 F.R.D. at 110 (rejecting argument that how any
recovery will be returned to plan participants would make class certification inappropriate
because participants chose differing investment options because “the common focus is on the
conduct of [d]efendants….Plaintiffs’ claims do not focus on injuries caused to each individual
account, but rather on how the [d]efendants’ conduct affected the pool of assets that make up”
the plan’s assets; Henderson, 2018 WL 6332343 at *9 (finding no intra-class conflict created by
plan participants’ individual investment strategies because “this does not affect the core legal
interest at stake for this theory of liability – whether including those investments in the [p]lans
amounts to a breach of fiduciary duty in violation of ERISA requirements.”); Munro v. Univ. of
S. Cal., No. 16-06191, 2019 WL 7842551 at *4 (“That not all participants used the same
recordkeeping services, invested in the same funds, or paid more than $30 annually for
recordkeeping services does not defeat commonality. As other courts considering cases involving
university defined contribution plans have held, focusing on the individuals who benefitted from
the allegedly imprudent investments does not affect the overarching legal issue of whether such
investments constituted a breach of defendants’ fiduciary duty.”) (internal quotations omitted)
(collecting cases).
68
     Fed. R. Civ. P. 23(a)(4).
69
  Galt v. Eagleville Hosp., 310 F. Supp. 3d 483, 491 (E.D. Pa. Apr. 19, 2018) (citing In re
Warfarin Sodium Antitrust Litig., 391 F.3d 516, 532 (3d Cir. 2004); In re Gen. Motors Corp.
Pick–Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d 768, 800 (3d Cir.1995)).
70
     P000323-24; P000329-31.
71
     Fed. R. Civ. P. 23(b)(1).
72
     Stanford v. Flomex L.P., 263 F.R.D. 156, 173 (E.D. Pa. 2009).
73
  Schering Plough, 589 F.3d at 604 (collecting cases); see also Kanawi, 254 F.R.D. at 111
(“Most ERISA class action cases are certified under Rule 23(b)(1).”).
74
     ECF Doc. No. 52-1 at 24-27.
75
     564 U.S. 338 (2011).
76
     ECF Doc. No. 53 at 24-26.
77
     564 U.S. at 360-61.


                                                 21
           Case 2:20-cv-02644-MAK Document 56 Filed 03/08/21 Page 22 of 22




78
     Id. at 363.
79
   2018 WL 6332343 at *10; see also Clark, 2018 WL 1801946 at *10 (certifying class under
Rule 23(b)(1) and finding Dukes to be inapplicable because “plaintiffs are not requesting
individualized monetary claims but rather are seeking relief to the [p]lan as a whole”); Krueger
v. Ameriprise Fin., Inc., 304 F.R.D. 559, 575-76 (D. Minn. 2014) (finding class certification
under Rule 23(b)(1) to be appropriate for ERISA breach of fiduciary duty claims brought on
behalf of a plan because “the claims are made on behalf of the [p]lan rather than individual
participants” and fiduciaries did “not demonstrate[] the existence of a blanket prohibition on
Rule 23(b)(1) class certification of actions in which monetary relief is sought”).
80
     No. 16-01082, 2020 WL 4601243, at *13-14 (S.D.N.Y. June 1, 2020).
81
     Id. at 14.
82
     See Stanford, 263 F.R.D. at 173.
83
  Amchem Products, Inc. v. Windsor, 521 U.S. 591, 614 (1997) (citations and quotations
omitted).
84
  Munro, 2019 WL 7842551, at *8-10 (certifying class under Rule 23(b)(1)(A) in ERISA breach
of fiduciary duty action); Clark, 2018 WL 1801946 at *9-10 (finding certification of class
asserting ERISA breach of fiduciary duty claims proper under Rule 23(b)(1)(A) because
“[s]eparate actions over whether the defendants’ investment procedures and management
methods violated their fiduciary duties could result in decisions that place incompatible
requirements on the defendants in terms of either the losses that defendants would have to pay
back to the [p]lan, or the requirements for obtaining future [p]lan services, or both”).
85
     Stanford, 263 F.R.D. at 173.
86
     Fed. R. Civ. P. 23 advisory committee notes.
87
     Schering Plough, 589 F.3d at 604.
88
   See, e.g., Stanford, 263 F.R.D. at 156 (finding class certification under Rule 23(b)(1)(B)
appropriate in ERISA breach of fiduciary duty action because “a participant’s individual account
is still a part of the [p]lan, and, therefore, an adjudication as to the [p]lan will likewise impact a
participant’s individual accounts”); Moore, 268 F.R.D. at 538 (certifying class under Rule
23(b)(1)(B) in ERISA breach of fiduciary duty action for a defined contribution plan); Clark,
2018 WL 1801946 at *9 (finding Rule 23(b)(1)(B) certification proper in ERISA breach of
fiduciary duty action “because the claims concern the same actions in managing the [p]lan and
because damages are owed to the [p]lan as a whole and not individual plaintiffs”).




                                                    22
